Citation Nr: 1010084	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, 
including as a qualifying chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1988 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issue of service connection for hypothyroidism has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  It is referred to 
the AOJ for appropriate action.  


REMAND

In a March 2006 statement, the Veteran contends that he has a 
lung disability attributable to his period of active military 
service.  Specifically, he attributes his claimed disability 
to exposure to oil fires during the Persian Gulf War.  Thus, 
the Veteran's contentions imply that his claim is based, at 
least in part, on the provisions that allow for service 
connection for chronic disability resulting from an 
undiagnosed illness.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that becomes manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2009).

Persian Gulf Veteran means a Veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of § 3.317, there are three types of qualifying 
chronic disabilities:  (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi-symptom illness; and (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, laypersons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under  38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The Veteran's personnel records reflect that he was awarded 
the Southwest Asia Service Medal, the Kuwait Liberation 
Medal, and the Combat Action Ribbon.  In light of this 
information, the Board finds that the Veteran served on 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§§ 3.2(i), 3.317(d) (2009).  Thus, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are potentially 
applicable to his service connection claim.

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's January 1988 entrance examination 
report indicates the Veteran reported no tuberculosis, 
asthma, shortness of breath, pain or pressure in chest, or 
chronic cough and was found to have normal lungs and chest.  
In November 1988, the Veteran was treated for congestion, 
found to have clear lungs, and diagnosed with bronchitis.  In 
December 1988, the Veteran was treated for congestion, found 
to have clear lungs, and diagnosed with recovering 
bronchitis.  In March 1989, the Veteran was treated for a 
sore throat, found to have clear lungs, and diagnosed with an 
upper respiratory infection.  In November 1993, the Veteran 
was treated several times for congestion, found to have clear 
lungs and chest x-ray results within normal limits, and 
diagnosed with viral syndrome secondary to dehydration, rule 
out bronchitis, and resolving pneumonia.  A note in one of 
the November 1993 treatment records states, 
"bronchitis/Saudi Arabia burning oil."  A September 1994 
examination report indicates the Veteran reported no 
tuberculosis, asthma, shortness of breath, pain or pressure 
in chest, or chronic cough and was found to have normal lungs 
and chest.  In April 1994 and December 1994, the Veteran was 
again treated for congestion and was both times diagnosed 
with an upper respiratory infection.  Finally, the Veteran's 
February 1996 separation examination report indicates the 
Veteran reported no tuberculosis, asthma, shortness of 
breath, pain or pressure in chest, or chronic cough and was 
found to have normal lungs and chest.

A review of the Veteran's post-service treatment records 
reveals no diagnosis of a lung, pulmonary, or respiratory 
disability.  A March 2006 x-ray report from the Topeka VA 
Medical Center (VAMC) indicates, "[t]he lungs are clear with 
no mass, infiltrate, or adenopathy" and a May 2006 x-ray 
report from the same facility indicates, "[n]o infiltrates, 
effusions or cardiomegaly" and "[n]o infiltrate and no 
interval change from 3-30-2006."  However, it is unclear 
whether any treatment provider has specifically ruled out any 
known clinical diagnosis as being the cause of the Veteran's 
reported symptoms.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of any lung disability.  
The Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that a lung disability is 
attributable to military service or is a qualifying chronic 
disability resulting from an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to lung, pulmonary, or 
respiratory problem treatment from the 
Topeka VAMC prepared since October 2008, 
and any other medical facility identified 
by the Veteran, and associate the records 
with the claims folder.  Assist the 
Veteran in obtaining any identified 
records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a lung 
disability.  The Veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
by the examiner.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed disability originated in, or is 
otherwise traceable to, military service, 
including the in-service references to 
problems such as bronchitis.  The 
examiner should specifically determine 
whether the Veteran has chronic 
disability manifested by pulmonary 
symptoms and, if so, whether any such 
disability cannot be attributed to a 
known clinical diagnosis.  Specifically, 
the following should be addressed:

(a) The examiner should note and 
detail all reported lung, pulmonary, 
and respiratory symptoms.  The 
examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what 
precipitates and what relieves it.  
If additional examination is deemed 
warranted by other specialists in 
order to ascertain the nature or 
etiology of the symptoms, this 
development should be conducted.

(b) The examiner should expressly 
state whether there are clinical, 
objective indications that the 
Veteran is suffering from pulmonary 
symptoms.

(c) If there are objective 
indications that the Veteran is 
suffering from symptoms, the 
examiner must determine whether 
these symptoms can be attributed to 
any known clinical diagnosis.  For 
each diagnosed condition, the 
examiner should provide an opinion 
as to the medical probabilities that 
the condition is attributable to the 
Veteran's period of military 
service.  For those symptoms and 
conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Persian 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
since the Veteran's departure from 
service during the Persian Gulf War.

The bases for the opinion(s) provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a lung disability, 
including as a qualifying chronic 
disability resulting from an undiagnosed 
illness.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

